Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00585-CV

                  Kay Lynn MAYNARD f/k/a Kay Lynn Maynard Booth,
                                  Appellant

                                             v.

                                     William BOOTH,
                                         Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2010-CVH-001376-D2
                      Honorable Monica Z. Notzon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellee’s motion to dismiss is DENIED as moot.

      It is ORDERED that appellee recover his costs of this appeal from appellant.

      SIGNED November 27, 2013.


                                              _____________________________
                                              Sandee Bryan Marion, Justice